Citation Nr: 1403494	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from July 1989 to July 1996.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Board issued a decision that denied service connection for type II diabetes mellitus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims Court, which in April 2013 issued a Memorandum Decision vacating the Board's November 2011 decision and remanding the matter for proceedings in accordance with the Memorandum Decision.  The matter is now again before the Board for adjudication. 


FINDINGS OF FACT

Type II diabetes mellitus was not present in service or manifest to any degree within one year after discharge from service, and any currently diagnosed type II diabetes mellitus is not attributable to any event, injury, or disease during service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The duty to notify was satisfied in this case by way of a letter dated January 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board has considered whether a VA examination is required in this case under VA's duty-to-assist provisions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  The Veteran's service treatment records are negative for a diagnosis of or treatment for type II diabetes mellitus, or any symptoms thereof, and there is no evidence of such within one year after discharge from service.  The first medical evidence of type II diabetes mellitus is seven years after service and the disease was initially diagnosed ten years after service.  Further, none of the medical evidence of record has related any currently diagnosed type II diabetes mellitus to the Veteran's military service.  In fact, the Veteran's claim is based upon the contention that diabetes is related to obesity experienced during service.  As is discussed in further detail below, the Board recognizes the Veteran's current diagnosis of diabetes, recognizes that the Veteran experienced obesity in service, and recognizes that there is a potential causal connection between her in-service obesity and her current diabetes.  However, in that obesity is not a condition for which service connection can be granted, service connection for the resultant diabetes mellitus is not possible under VA law and regulation.  These facts, therefore, do not give rise to the requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain disabilities, including diabetes mellitus, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that her currently diagnosed type II diabetes mellitus is related to her obesity, which in turn, is related to her period of active military service.  Service treatment records associated with the claims file are negative for a diagnosis of or treatment for type II diabetes mellitus and there is no evidence of such within one year after discharge from service.  The Veteran's participation in a weight management and dietary program due to obesity is well-documented in the service treatment records.  Laboratory findings showed normal glucose levels throughout the Veteran's military service.

The first pertinent post-service evidence of record is dated in April 2003, nearly seven years after discharge from service.  The Veteran underwent a private cardiac evaluation after reporting symptoms of chest pains and dizziness for one month. The Veteran's past medical history was noted as negative for diabetes.  The Board recognizes the Veteran's contention that a physician told her that diabetes can exist but remain undiagnosed for years.  The Board indeed recognizes that this April 2003 record may include the initial manifestations of symptoms of diabetes.  There is no indication, either in the medical record or in the Veteran's statements, of symptoms experienced prior to that date.  While the diabetes may exist prior to its initial diagnosis, the Board must rely upon findings in the medical records, and descriptions of symptoms, in order to determine when a disease such as diabetes may have initially manifested.  No such evidence existed in this case prior to April 2003.

The Veteran presented to Ireland Army Community Hospital in June 2006 for a gynecological examination.  Her history of obesity was well-noted and the Veteran provided a medical history in which she described herself as borderline diabetic.  In a follow-up Ireland Army Community Hospital treatment note dated August 2006, impaired fasting glucose and obesity were noted, among other conditions.  The Veteran was provided dietary education.  She was prescribed Glucophage in August 2006 and type II diabetes mellitus was diagnosed in September 2006.  The Veteran was also prescribed Metformin in September 2006 and given blood glucose measuring equipment at that time.

The Veteran submitted statements in September and November 2006 in which she claimed to have had diabetes mellitus since service.  She further alleged that this disability was related to her in-service obesity.  She reported that her family physician has told her that her diabetes is due to her weight and family history.  The record shows that both her father and brother also have type II diabetes mellitus.  A statement from J.S. dated in January 2007 indicated that the Veteran missed time from work as a result of several physical ailments, including diabetes mellitus.  Similarly, a private treatment record dated in March 2007 from Heartland Primary Care reported treatment for type II diabetes mellitus, as well as the Veteran's contention that she was discharged from service as a result of obesity.  The Veteran subsequently underwent Roux-en-Y gastric bypass surgery.  A July 2007 consultation report related to the gastric bypass surgery from Dr. M.S. shows the doctor's opinion that a variety of comorbidities, to include diabetes mellitus, were either exacerbated by, or directly attributable to the Veteran's morbid obesity.  

The record indeed establishes that the Veteran experienced obesity issues during service, and the post-service medical evidence shows that due to longstanding obesity, and a family history, she later developed diabetes mellitus.  Nonetheless, the preponderance of the evidence is against a finding of service connection for type II diabetes mellitus in this case. 

Initially, obesity is not a condition for which service connection can be granted.  See generally, 38 C.F.R. Part 4 (Schedule for Rating Disabilities) (2013).  Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1 (2013). VA's Schedule for Rating Disabilities does not contemplate a disability rating for obesity and there exists no statutory or legal guidance to allow for such a consideration.  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Because obesity is not a disability, there is no basis upon which to find that service connection for diabetes mellitus secondary to such obesity is warranted.  

Furthermore, as noted above, the Veteran's service treatment records are completely negative for a diagnosis of or treatment for type II diabetes mellitus and there is no evidence of such within one year after discharge from service.  Rather, the first evidence of symptoms of the disease is in 2003, and the diagnosis of type II diabetes mellitus is dated in August 2006, over ten years after discharge from service.  Here, the lapse of several years between discharge from active service and onset of the Veteran's type II diabetes mellitus is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, although the Veteran has currently diagnosed type II diabetes mellitus, there is no evidence of record linking this disability to her period of active service.  Neither the medical evidence, nor the Veteran's contentions, suggest that she was diagnosed with diabetes during service, or exhibited symptoms during service.  The Board is aware that a doctor may have told the Veteran that diabetes mellitus may exist for years prior to actual diagnosis; however, the fact remains that symptoms in this case did not present themselves until, at the earliest, 2003.

The Veteran has submitted statements in support of the current claim in which she attributed the currently diagnosed type II diabetes mellitus to her period of active service, and in particular, to her in-service obesity.  The Veteran is capable of observing symptoms related to her obesity and type II diabetes mellitus.  The Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Her statements, however, are not competent to diagnose type II diabetes mellitus or to offer an opinion as to the cause of the disability, and its relationship to service.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

In addition, the Board finds that the competent medical evidence of record outweighs the Veteran's contentions that she had type II diabetes mellitus in and since service.  Instead, the information contained in the Veteran's service treatment records regarding the lack of type II diabetes mellitus to be highly probative evidence since the service treatment records were generated contemporaneously to the period of time in question and were based on laboratory findings, statements of the Veteran, and physical examinations of the Veteran. Diabetes mellitus, type II, was not detected at any time, nor did the Veteran raise any concerns about it during service.  Therefore, the Veteran's statements concerning the onset and etiology of her type II diabetes mellitus in service are outweighed by the Veteran's service and post-service treatment records, which show no evidence of type II diabetes mellitus at the time of entrance or separation from service, which show that she was diagnosed with diabetes ten years following her separation from service, and which show that her diabetes was caused largely by longstanding obesity and family history.  

As to the extent to which the Veteran contends that she exhibited symptoms of diabetes in service, which continued ever since and ultimately manifested as the later diagnosed diabetes, the Board finds that a grant of service connection on the basis of continuity of symptomatology is also not warranted.  The Veteran's lay assertions of a continuity of symptomatology cannot be the basis for linking the current disability to service.  Id.  As noted above, diabetes mellitus is indeed identified as a chronic disease.  38 C.F.R. § 3.309(a).  However, in this case, type II diabetes mellitus was not noted in service or during a presumptive period.  Thus, statements as to the continuity of any symptoms of type II diabetes mellitus after service cannot serve to bridge the evidentiary gap between type II diabetes mellitus and a condition noted in service, because in this case there was no condition noted in service.

Again, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing a diagnosis of type II diabetes mellitus, but the preponderance of the evidence is against finding that there is a nexus between type II diabetes mellitus, which first manifested many years after discharge from service, and the Veteran's period of active service.  Moreover, while the diabetes has been shown to be related to obesity, which is shown in service, obesity is not deemed an injury or disease under VA regulation.  Thus, the in-service obesity cannot be the in-service injury or disease upon which a grant of service connection for the later diagnosed diabetes can be based.  Accordingly, the claim for entitlement to service connection for type II diabetes mellitus is not warranted under 38 C.F.R. § 3.303.  As the disease was not shown to have manifested to a compensable degree within one year of the Veteran's separation from service, service connection is also not warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309. 

In the absence of competent medical evidence that the Veteran's type II diabetes mellitus was incurred in or related to her active military service, or that it manifested within one year of her separation from service, the preponderance of the evidence is against the Veteran's claim for service connection for type II diabetes mellitus.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


